Citation Nr: 0629756	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus, type II, with peripheral neuropathy of 
upper and lower extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board finds that the veteran's claim of entitlement to a 
disability rating greater than 20 percent for diabetes 
mellitus is "inextricably intertwined" with the issue of 
whether the veteran's above-the-knee right leg amputation was 
in any way related to, or aggravated by, his diabetes 
mellitus, and that matter must be deferred pending a decision 
regarding the relation of the amputation and the diabetes 
mellitus.  The U.S. Court of Appeals for Veterans Claims has 
held that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, should it 
be established that the veteran's amputation was in any way 
related to or aggravated by his service-connected diabetes 
mellitus, such determination could affect the outcome in the 
matter of entitlement to a disability rating greater than 20 
percent for diabetes mellitus.  


REMAND

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Id.  A physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  

In this case, the veteran was diagnosed with right femoral 
artery occlusion in May 2000.  He was diagnosed with diabetes 
mellitus, type II, with peripheral neuropathy of upper and 
lower extremities, in August 2000.  The RO granted service 
connection for the veteran's diabetes mellitus, type II, with 
a 20 percent disability rating in March 2002.  His right leg 
was then amputated above the knee as a result of acute 
occlusion of the right superficial femoral artery in May 
2001.  

In a VA examination report dated June 2002, the examiner 
opined that is was more likely than not that factors other 
than the veteran's diabetes, such as age, sex, and smoking 
were responsible for the peripheral vascular disease that 
necessitated his right leg amputation.  The examiner reached 
this conclusion because the peripheral vascular disease 
preceded the August 2000 diagnosis of the veteran's diabetes 
mellitus, type II.  

The examination did not address the issue that the veteran's 
above-the-knee amputation was aggravated by his service-
connected diabetes mellitus, type II, with peripheral 
neuropathy of upper and lower extremities.  The Board is of 
the opinion that additional development is warranted.  The 
Board finds that a new VA examination is required in order to 
determine whether the veteran's service-connected diabetes 
mellitus contributed or aggravated the veteran's above-the-
knee amputation of the right lower extremity.  The VA's duty 
to assist includes obtaining contemporaneous medical 
examinations where indicated by the facts and circumstances 
of an individual case.

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, the Board concludes that additional action is 
warranted.  Accordingly, the case is REMANDED for the 
following action:



1.  The RO should schedule a examination 
to determine the nature and etiology of 
the above-the-knee amputation of the right 
lower extremity.  All indicated studies 
should be conducted.  The examination 
reports should include a 
full description of the veteran's 
symptoms, clinical                   
findings, and associated functional 
impairment.  All findings should be 
recorded in detail.  In a comprehensive 
report and after review of the veteran's 
history, complaints, and pertinent data 
from the claims folder, the examiners 
should comment on the etiology, nature, 
and degree of probability, if any, that 
the above-the-knee amputation of the 
veteran's right lower extremity is related 
to or aggravated by the service-connected 
diabetes mellitus with neuropathy or 
entirely attributable to the veteran's 
non-service-connected factors such as the 
veteran's age, sex, and smoking habit.  

If the examiners find that the veteran's 
loss of the lower right extremity was 
aggravated by the service-connected 
diabetes mellitus disability, the examiner 
should also comment on the veteran's 
degree of increased impairment over and 
above the degree of disability existing 
prior to aggravation.  The rationale for 
all conclusions reached should be 
discussed.  The veteran's claims folder 
must be provided to the examiners for 
review prior to the examination.  

2.  The RO should then review all of the 
evidence produced regarding the veteran's 
claim, and in light of the any additional 
evidence obtained, should fully address 
his claim as it pertains to the loss of 
the lower left leg, including 
consideration of entitlement to service 
connection for disability which is the 
result of aggravation caused by a service-
connected disability in 
accordance with  Allen v. Brown, 7 Vet. 
App. 439 (1995).     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


